Motion for restitution of costs granted as to defendant-respondent, Joseph P. Day, Inc., and dismissed as to defendant-respondent, General Electric Company. Joseph P. Day, Inc., is required to make restitution to the plaintiff of the sum of $25 by it received by reason of the enforcement of the judgment herein, such payment to be paid within 10 days of service of a copy of the order herein with notice of entry upon the defendant, Joseph P. Day, Inc., or its attorneys. Concur — Breitel, J. P., Rabin, Valente and Bergan, JJ.